Title: From George Washington to François-Claude-Amour, marquis de Bouillé, 24 June 1782
From: Washington, George
To: Bouillé, François-Claude-Amour, marquis de


                  
                     Sir,
                     State of New York 24th June 1782.
                  
                  Major Clarkson, the bearer, will have the honor of presenting
                     this Letter to Your Excellency. My Certificate, of which this Gentleman is
                     possessed, will be an Evidence of his Merit & Services.
                  His Wish to see foreign Service, and desire of signalizing
                     himself under Your Excellencys Orders has prompted him to make a tender of his
                     Services as a Volunteer at the expected Invasion of Jamaica.
                  He will repeat to you Sir, my ardent vows for your success—and
                     the respect with which I have the honor to be Yr Excellys Most Obedt and Most
                     Hble Servt
                  
                     Go: Washington
                     
                  
               